Title: To Thomas Jefferson from Robert Patterson, 19 July 1823
From: Patterson, Robert
To: Jefferson, Thomas


Sir,
Philadelphia
July 19. ‘23.
I have been favoured with your letter of the 8th accompanied with a few printed sheets of Extracts from the “Revue Encyclopedique” by M. Jullien, which I laid before our society, at their meeting last evening.This valuable publication is regularly received, & duly appreciated by the society. Mr Warden one of our associates in Paris, is, I observe, among the collaborateurs of M. Jullien, & must be well qualified to furnish him with most of the information, respecting the science of our country, which he can desire. The society have, however, referred the subject to their corresponding secretary, Mr Welsh, who, I have no doubt, will discharge the duty required of him to the entire satisfaction of your correspondent M. Jullien.I have the honour & happiness to be with the greatest respect & esteem—your obedt ServtR. PattersonPS Very dear sir—We are now far advanced beyond the average limit of human life, being I presume, both in our 81st year—Our dissolution, therefore, cannot be very distant. But death is not anihilation—there is a life beyond the grave, of perfect happiness, & infinite duration too;—the purchase of the Redeemers’ blood—which is freely & fully offered to us in the Gospel…. God of mercy, enable us to acceptAdieu!